11-2708-cr
United States v. Vanegas-Gomez

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 9th day of July, two thousand twelve,

Present:    AMALYA L. KEARSE,
            ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                 Appellee,

                          -v-                                                 11-2708-cr

CARLOS DAVID VANEGAS-GOMEZ,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:         Ronald B. Resetarits, Assistant Federal Defender, for Terence S.
                                 Ward, Acting Federal Defender, New Haven, Conn.

Appearing for Appellee:          Carolyn A. Ikari, Assistant United States Attorney (Sandra S.
                                 Glover, Assistant United States Attorney, on the brief), for David
                                 B. Fein, United States Attorney for the District of Connecticut,
                                 Hartford, Conn.

      Appeal from a judgment of the United States District Court for the District of
Connecticut (Burns, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

       Carlos David Vanegas-Gomez appeals from his 57-month prison sentence for illegally re-
entering the United States in violation of federal law after previously having been convicted of
an aggravated felony and deported. We assume the parties’ familiarity with the underlying facts,
procedural history, and specification of issues for review.

        Federal law requires district court judges to “state in open court the reasons for [their]
imposition of the particular sentence[s]” they have chosen. 18 U.S.C. § 3553(c). “The
appropriateness of brevity or length, conciseness or detail, when to write, what to say, depends
upon circumstances.” Rita v. United States, 551 U.S. 338, 356 (2007). “[W]e never have
required a District Court to make specific responses to points argued by counsel in connection
with sentencing . . . . Referring to Supreme Court precedent, we have held that the District Court
must satisfy us only that it has considered the party’s arguments and has articulated a reasonable
basis for exercising its decision-making authority.” United States v. Bonilla, 618 F.3d 102, 111
(2d Cir. 2010).

        Here, while the district court judge was concise in explaining her reasons for arriving at
the sentence she chose for Vanegas-Gomez, we do not believe that she was required by federal
law to say any more than she did. The district court judge stated: “So in considering all of the
factors that [a court] must” consider, including “the nature of the crime, the nature of the
individual involved, the general deterrence factor, as well as the specific deterrence factor, I am
not inclined to downwardly depart from the guidelines.” The district court continued: “I think a
sentence at the bottom of the guideline range is appropriate and not excessive, and it does
address the issues that we have in front of us, but I don’t think anything below that is justified,
and I’m not going to do that.” In addition, the district court explicitly stated that it “ha[d] tried to
give consideration to the arguments you’ve made.”

        The court also addressed Vanegas-Gomez’s request for a reduced sentence on the basis
that the delayed federal prosecution deprived him of an opportunity to receive a federal sentence
that was concurrent with his state sentence. The court rejected the suggestion that the delay
warranted a below-Guidelines-range sentence, but it stated that “that is one of the factors that
persuades me that the bottom of the guideline range is appropriate.” In sum, Vanegas-Gomez’s
argument that the district court’s explanation for Vanegas-Gomez’s sentence was insufficient is
belied by the record.

        Nor, in light of the factors outlined in 18 U.S.C. § 3553(a), do we believe that the district
court’s decision to sentence Vanegas-Gomez, who had been deported after having been
convicted on two separate occasions for molesting children, to around five years in prison for
illegally re-entering the United States was substantively unreasonable. See 18 U.S.C. § 3553(a)
(“The court shall impose a sentence sufficient, but not greater than necessary, to comply with the
purposes” of sentencing as defined by federal law.); United States v. Cavera, 550 F.3d 180, 189
(2d Cir. 2008) (en banc) (“We will . . . set aside a district court’s substantive determination only

                                                   2
in exceptional cases where the trial court’s decision ‘cannot be located within the range of
permissible decisions.’”).

       We have considered Vanegas-Gomez’s remaining arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3